


110 HR 4318 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4318
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Crowley (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  penalty on the understatement of taxpayer’s liability by tax return
		  preparers.
	
	
		1.Modification of penalty on
			 understatement of taxpayer’s liability by tax return preparer
			(a)In
			 generalSubsection (a) of
			 section 6694 of the Internal Revenue Code of 1986 (relating to understatement
			 due to unreasonable positions) is amended to read as follows:
				
					(a)Understatement
				due to unreasonable positions
						(1)In
				generalIf a tax return
				preparer—
							(A)prepares any
				return or claim of refund with respect to which any part of an understatement
				of liability is due to a position described in paragraph (2), and
							(B)knew (or
				reasonably should have known) of the position,
							such tax
				return preparer shall pay a penalty with respect to each such return or claim
				in an amount equal to the greater of $1,000 or 50 percent of the income derived
				(or to be derived) by the tax return preparer with respect to the return or
				claim.(2)Unreasonable
				position
							(A)In
				generalExcept as otherwise
				provided in this paragraph, a position is described in this paragraph unless
				there is or was substantial authority for the position.
							(B)Disclosed
				positionsIf the position was disclosed as provided in section
				6662(d)(2)(B)(ii) and is not a position to which subparagraph (C) applies, the
				position is described in this paragraph unless there is a reasonable basis for
				the position.
							(C)Tax shelters and
				reportable transactionsIf the position is with respect to a tax
				shelter (as defined in section 6662(d)(2)(C)(ii)) or a reportable transaction
				to which section 6662A applies, the position is described in this paragraph
				unless it is reasonable to believe that the position would more likely than not
				be sustained on its merits.
							(3)Reasonable cause
				exceptionNo penalty shall be imposed under this subsection if it
				is shown that there is reasonable cause for the understatement and the tax
				return preparer acted in good
				faith.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 prepared after the date of the enactment of the Small Business and Work
			 Opportunity Tax Act of 2007.
			
